department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel north texas district dallas cc msr ntx dal from subject assistant chief_counsel field service cc dom fs eligible_access_expenditures this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year amount dollar_figure amount dollar_figure machine a machine b issue whether any portion of the amounts expended to acquire two dental x-ray machines purchased by a family practice dentist are eligible for the disabled_access_credit under sec_44 of the internal_revenue_code conclusion the disabled_access_credit is not available for any portion of the amounts expended to acquire these two x-ray machines the expenditures to acquire the machines do not qualify as eligible_access_expenditures because the machines were not purchased by the dentist to comply with any requirement of the americans with disabilities act facts taxpayer is a dentist who started a sole practice in year the practice was a family practice we do not know the exact number of taxpayer’s patients who were disabled or the nature of their disabilities only that they were not more than a usual number originally the taxpayer worked in other dental offices as an independent_contractor and used standard dental x-ray machines the kind that take postage stamp size pictures while the film is in the patient’s mouth taxpayer purchased two x-ray machines and claimed the sec_44 credit when taxpayer commenced an independent practice of dentistry in year these two new machines have different functions than a standard x-ray machine machine a rotates around the patient’s head taking a panoramic view of all the patient’s teeth the x-ray picture it produces is cheaper than a full mouth series produced by a standard machine machine b creates a cephalogram an x-ray of the patient’s entire head it allows the petitioner to determine if the patient has problems with his jaw structure or the positioning of his teeth the brochure describing this machine stresses that it can be used by all patients the brochure states that the machine makes total oral diagnostics practical and comfortable for all patients - standing seated or in a wheelchair - without changes to the unit or optional accessories the taxpayer has stated that the primary consideration in purchasing these particular x-ray machines was their price some other machines that take these kinds of pictures are considerably more expensive these two machines cost a total of amount the taxpayer claimed half that amount as a disabled_access_credit allowable under sec_44 of the code the service denied that credit but the net_adjustment to income was only amount due to an offsetting increase in allowable_depreciation on the machines the americans with disabilities act the americans with disabilities act of the ada public law is a national mandate for the elimination of discrimination against individuals with disabilities sec_302 of the ada provides that no individual may be discriminated against on the basis of disability in the full and equal enjoyment of the goods services and facilities of any place of public accommodation sec_301 of the ada defines public accommodation to include the professional offices of health care providers discrimination is defined in sec_302 of the ada to include a failure to make reasonable modifications in policies practices or procedures when such modifications are necessary to afford goods facilities or accommodations to individuals with disabilities this section also provides that discrimination includes the failure to take steps necessary to ensure that no individual with a disability is excluded denied services segregated or otherwise treated differently than other individuals because of the absence of auxiliary aids and services unless the entity can demonstrate that taking such steps would fundamentally alter the nature of the good service or accommodation being offered or would otherwise result in an undue burden the disabled_access_credit the disabled_access_credit was enacted as sec_44 of the internal_revenue_code by section of the budget reconciliation act of it was intended to assist eligible small businesses to comply with the applicable_requirements of the ada see conference_report rept no 101st cong 2nd sess date the general_rule allows eligible small businesses to claim a credit equal to percent of eligible_access_expenditures in excess of dollar_figure but not to exceed dollar_figure therefore the maximum allowable credit in any year is dollar_figure eligible_access_expenditures are defined in sec_44 as amounts paid_or_incurred by an eligible_small_business for the purpose of enabling such small_business to comply with applicable_requirements under the americans with disabilities act of in other words as the conference_report confirms eligible_access_expenditures are expenditures required by the ada therefore expenditures not required by the ada even those with some perceived benefit for the disabled are not eligible for the credit sec_44 provides that eligible_access_expenditures include amounts paid_or_incurred whether taxpayer is an eligible_small_business is outside the scope of this advice however businesses with gross annual receipts of no more than dollar_figure million or having no more than employees are eligible small businesses therefore for purposes of this advice we assume taxpayer falls within this definition a for the purpose of removing architectural communication physical or transportation barriers which prevent a business from being accessible to or usable by individuals with disabilities b to provide qualified interpreters or other effective methods of making aurally delivered material available to individuals with visual impairments c to provide qualified readers taped texts and other effective methods of making visually delivered material available to individuals with visual impairments d to acquire or modify equipment or devices for individuals with disabilities or e to provide other similar services modifications materials or equipment sec_44 c provides that eligible_access_expenditures includes only expenditures which are reasonable expenditures that are unnecessary to accomplish the purposes in sec_44 are not included discussion there is no indication that taxpayer was required by the ada to purchase the two x-ray machines in issue moreover the machines are not designed to address a particular concern of the disabled but have general usefulness in serving all patients whether or not they are disabled the primary benefit of the machines is to taxpayer’s sole family dental practice the machines provide x-ray pictures that would not otherwise be available through other types of x-ray equipment or would be available only with more effort and at increased cost using a standard dental x- ray machine any benefit to disabled patients is ancillary to the primary purpose of assisting in the practice of family dentistry indeed there is no reason to believe the machines benefit disabled patients presumably all patients sit in the dental chair for other aspects of their diagnosis and treatment if so then having their x-rays taken while they remain in their wheelchair would not be of any benefit case development hazards and other considerations if you have any further questions please call by patrick putzi special counsel passthroughs and special industries branch field service division
